DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered. 
Response to Arguments
Applicant’s arguments and amendments, filed 1/8/2021, with respect to the rejection(s) of claim(s) 1, 2, 5, 6 – 11, 14 – 18, 20, 21, 26 – 28 and 31 – 34 under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2006/0146099 A1) in view of  Velev (US 2004/0211659 A1) and Dryfe et al. (US 2018/0164577 A1), have been fully considered and are persuasive.  Therefore, the rejection, and the dependent rejections, have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Bahadur et al. (US 2017/0074603 A1).
The rejection of claims 1 – 3, 5 – 24, 26 – 28 and 31 – 34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.
The rejection of claims 1 – 3, 5 – 24, 26 – 28 and 31 – 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5 – 10, 14 – 18, 20, 21, 26, 32, 33, 35 and 36 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bahadur et al. (US 2017/0074603 A1; “Bahadur”).
Regarding claims 1 and 20, Bahadur teaches an electrowetting-based system structure and associated method for transporting and manipulating droplets (device 200; ¶¶13 – 25; figure 2) comprising:
an array comprising (i) a first plurality of electrodes (203A) and (ii) a second plurality of electrodes (203B) (the device comprises a plurality of  independently actuated electrodes along the length of the channel (e.g., fixed spacing 202) of the device; ¶15), and (iii) a dielectric (e.g., dielectric layer 205B) disposed over said first plurality of electrodes (electrode 203A) and said second plurality of electrodes (electrode 203B), wherein said dielectric comprises a textured surface (¶17), and a liquid layer (e.g., hydrophobic layer 206B (¶18) comprising an oil liquid layer (an oil-infused textured surface; ¶25)) disposed over said textured surface of said dielectric, 
a controller operatively coupled to said first plurality of electrodes and said second plurality of electrodes, wherein said controller is configured to direct at least a subset of said first plurality of electrodes and said second plurality of electrodes to supply an electric field to alter a wetting characteristic of said surface of said liquid layer, to thereby induce said droplet to motion along said surface of said liquid layer (e.g., ¶¶14, 15, 19, 23 and 25).
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obvious-ness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983)  (see  MPEP § 2112). “A claim is anticipated only if each and every ele-ment as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.” Verdegaal Bros. v. Union Oil Co. of Cali-fornia, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) (see MPEP § 2131).
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The recitation of a new intended use, for an old product, does not make a claim to that old In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner  of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).  
Regarding claim 2, Bahadur teaches wherein said electric field is between a subset of electrodes of said first plurality of electrodes, a subset of electrodes of said second plurality of electrodes, or between said first plurality of electrodes and said second plurality of electrodes (¶15; figure 2).
Regarding claim 5, Bahadur teaches the system of claim 1, wherein said textured surface is composed of the same material (Since the dielectric material is the same as the dielectric material as claimed, it is presumed to have the same material properties (¶16 – 18). Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 
Regarding claim 6 and 8, Bahadur teaches the system of claim 1 comprising the same liquid layer as claimed (e.g., hydrophobic layer 206B (¶18) comprising an oil liquid layer (an oil-infused textured surface; ¶25)). Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).).
Regarding claim 7, Bahadur teaches that the textured surface of the liquid layer comprises one or more paths (¶¶15 and 21; figures 2 and 3B).
Regarding claims 9 and 21, Bahadur teaches the system of claim 1, wherein said controller is configured to alter said wetting characteristic at least in part by directing at least a subset of said first plurality of electrodes or said second plurality of    electrodes to charge or discharge (e.g., ¶¶14, 15, 19, 23 and 25).
Regarding claim 10, Bahadur teaches the    system    of claim    1,    further comprising a circuit comprising said plurality of electrodes (¶¶15 and 21; figure 3B).
Regarding claims 14, 15 and 33, Bahadur teaches wherein said dielectric comprises a polymeric film (dielectric layer 205  may be a polymer; ¶17).

Regarding claim 17, Bahadur teaches wherein said first plurality of electrodes and said second plurality of electrodes are non-coplanar (e.g., the use of  ground electrodes 204; ¶15; figures 2 and 3B).
Regarding claim 18, Bahadur teaches  that the device further comprises a temperature control station (e.g., for heating; ¶3).
Regarding claim 26, Bahadur teaches the method of claim 20, further comprising, during or subsequent to (b), introducing an additional droplet comprising one or more additional samples over said surface (¶¶13, 14, 23 and 25).
Regarding claim 32, Bahadur teaches wherein the liquid layer (e.g., oil 206B) comprises an upper surface, and wherein said upper surface of the liquid layer, the droplet (207) and a gas (e.g., air inside the channel formed by fixed spacing 202) form a liquid-liquid-gas interface (figure 2; ¶15).
Regarding claims 35 and 36, Bahadur teaches that the liquid layer (e.g., oil 206B) and dielectric (205A and 205B) form an electrical barrier between the first and second plurality of electrodes (e.g., electrodes 203A, 203B and 204; ¶¶15, 16 and 21; figures 2 and 3B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bahadur et al. (US 2017/0074603 A1; “Bahadur”) in view of  Wu (US 2019/0329259; “Wu”).
Regarding claim 3, Bahadur does not specifically teach the system of claim 1, wherein said second plurality of electrodes has a thickness of less than 10 µm. However, Wu teaches a related apparatus comprising an electrode thickness from 1 nm to 100 µm (¶42). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art to provide wherein said second plurality of electrodes has a thickness of less than 10 µm.
.
Claim 12, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bahadur et al. (US 2017/0074603 A1; “Bahadur”) in view of  Faris et al. (US 2003/0047688; “Faris”).
Regarding claims 12, 22 and 23, Bahadur does not specifically teach the system of claim    1,    further comprising a light source operatively coupled to said controller, wherein said controller is configured to alter said wetting characteristic of said surface by directing said light source to apply light (i.e., a light field) to said array. However, Faris does teach light-driven motion of liquids on a photoresponsive surface for a related apparatus (¶¶13 and 17; abstract). The motivation to include this means of sample liquid transport would be to enable increased functionality in the manipulation of sample liquid droplets. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art to provide for the system of claim 1, further comprising a light source operatively coupled    to said controller, wherein said controller is configured to alter said wetting characteristic of said surface by directing said light source to apply light to said array.
13 is rejected under 35 U.S.C. 103 as being unpatentable over Bahadur et al. (US 2017/0074603 A1; “Bahadur”) in view of  Bort et al. (US 2014/0161686; “Bort”).
Regarding claim 13,   Bahadur does not specifically teach the system of claim 1, further comprising one or more dispensers configured to dispense or remove said droplet to or from said surface. However, Bort teaches a dispensing apparatus for a related microfluidic device (¶74). The motivation to include a dispenser with the Wang apparatus would have been to enable sample loading onto the apparatus. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art to provide one or more dispensers configured to dispense or remove said droplet to or from said surface.
Claim 24, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bahadur et al. (US 2017/0074603 A1; “Bahadur”) in view of  Velev (US 2004/0211659 A1; “Velev”).
Regarding claim 24, Bahadur does not specifically teach that the disclosed system and method is used to process samples comprising a nucleic acid or protein. However, the use of electrowetting-based systems for processing samples for biochemical analysis are notoriously well known in the art, as evidenced by Velev. Velev teaches a related electro-wetting-based system for processing samples comprising proteins for performing assays (¶28). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art to use the electrowetting-based system of Bahadur to facilitate the processing of  droplet samples comprising protein.
.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Bahadur et al. (US 2017/0074603 A1; “Bahadur”).
Regarding claim 31, Bahadur does not specifically teach the method of claim 20, further comprising replenishing said liquid layer. However, replenishing the liquid layer during use or between sample operations would have been obvious to a person of ordinary skill in the art in order to maintain the operation of the device and to prevent cross-contamination of samples processed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797